EXHIBIT 10.247

 

 

 

 

 

 

 

Agreement

 

on the Pledge of Shares as Collateral

 

(Vereinbarung über die Verpfändung

 

von Geschäftsanteilen)

 

 

 

relating to the shares in



 

NeoMedia Europe GmbH 

 

 

 

between

 

 

 

NeoMedia Technologies, Inc.

 

and

 

YA Global Investments, L.P.

 

 

 

 

 

December 17, 2013 

 

 

2



 

 

Share Pledge Agreement

 

 

 

between

 

1.NeoMedia Technologies, Inc., 100 W Arapahoe Avenue, Suite 9, Boulder, Colorado
80302, USA

 

"Pledgor" 

and

 

2.YA Global Investments, L.P., acting through Yorkville Advisors LLC, 1012-1016
Springfield Ave, Mountainside, New Jersey 07092, USA

 

"Pledgee" 

 

 

- Pledgor and Pledgee hereinafter collectively referred to as the "Parties" and
each as a "Party" -

 

Preamble

 

A.Pledgor is the sole shareholder of NeoMedia Europe GmbH (the "Company"), with
a registered share capital (Stammkapital) of EUR 222,000, registered with the
commercial register at the local court of Aachen under registration number HRB
17101, formerly organized as a German stock corporation (Aktiengesellschaft) and
operating formerly under the name “NeoMedia Europe AG” (“NeoMedia AG”). Based on
shareholder resolution dated August 19, 2011, the Pledgor resolved on the
transformation of NeoMedia AG into a German private limited liability company
(GmbH), resulting in the current structure of the Company (the
“Transformation”). The Transformation became effective upon registration in the
commercial register on September 16, 2011. However, the identity of the Company
did not change as a result of such transformation (identitätswahrende
Umwandlung).

 

B.Prior to the Transformation, all shares (Aktien) held by the Pledor in
NeoMedia AG were pledged to the Pledgee based on a Share Pledge Agreement dated
August 3, 2010 (a copy of which is attached as Annex 1) (the “Previous German
Share Pledge Agreement”). The Parties are in agreement that in order to avoid
any deterioration of the Pledgee’s previous security interest created by the
Previous Share Pledge Agreement, and for precautionary reasons, a new security
agreement shall be concluded by which Pledgee is granted a pledge over all
shares held by the Pledgor in the transformed Company (the “New German Share
Pledge Agreement”). The Parties wish to conclude the New German Share Pledge
Agreement in the form of a notarial deed in accordance with § 15 of the German
Limited Liability Companies Act (GmbHG). By notarial deed of the acting Notary
(Roll of Deeds No. 108/2013) date 18 October 2013, the Parties already concluded
a new German GmbH share pledge agreement. This deed is hereby referred to
pursuant to Sec. 13a BeurkG. The original was present during notarization. The
Parties waived their right to have it read alound. The Parties further hereby
cancel (aufheben) the German GmbH share pledge agreement referred to before, in
particular the share pledges created thereunder, with immediate effect.

 



 

3

 

 

C.Pledgor and Pledgee are Parties to a variety of financing agreements pursuant
to which Pledgee has provided to Pledgor and its group since 2006 both equity
and debt financing of which $ 35,357,364 (in words: US-Dollars thirty five
million three hundred fify seven thousand three hundred sixty four) are
currently outstanding as of October 31, 2013 (the “Existing Financing”). All
financing and security agreements entered into between the Parties to date under
which Pledgor currently owes amounts to the Pledgee are listed in Annex 2 to
this agreement (the “Existing Financing Documents”). The Previous German Share
Pledge Agreement was entered into between the Parties as part of a financing
provided by the Pledgee to the Pledgor and its group in July/August 2010 and
was, amongst other securities provided by the Pledgor and its group at that
time, a condition precedent for the closing of such financing in July/August
2010. As further security for such financing in July/August 2010, the Company
also entered into a Security Assignment Agreement regarding its movable assets
and an IP Pledge Agreement with the Pledgee, each dated August 13, 2010; these
additional security agreements are still in effect and have not been affected by
the Transformation.

 

D.In order to give effect to the foregoing and without prejudice to any other
security interests already provided under the Existing Financing Documents,
Pledgor herewith grants Pledgee a security interest in form of a share pledge
(Geschäftsanteilsverpfändung) over its shares in its wholly-owned German
subsidiary NeoMedia Europe GmbH.

 

Now, therefore, the Parties enter in the following agreement (the "Agreement")
as follows:

 

1.Definitions and Language

 

1.1In this Agreement, references to a person include its successors and assigns,
and references to a document are references to that document as amended,
restated, novated and/or supplemented through the time such reference becomes
effective.

 

1.2This Agreement is made in the English language. For the avoidance of doubt,
the English language version of this Agreement shall prevail over any
translation of this Agreement. However, where a German translation of a word or
phrase appears in the text of this Agreement, the German translation of such
word or phrase shall prevail.

 

1.3Where the context so admits, the singular includes the plural and vice versa.

 

1.4The following terms, as used herein, shall have the following meanings:

 

“Event of Default” has the meaning given to such term in Clause 4.2 hereof.

 

 

4



 

 

"Future Shares" means any additional shares in the Company (irrespective of
their nominal value) which the Pledgor may hold in the future in the event of a
share transfer, an increase of the capital of the Company (as defined below) or
otherwise.

 

"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
indebtedness or the performance of any other obligation, including any
conditional sale or other title retention agreement .

 

"GmbH Share" has the meaning given to such term in Clause 2 hereof.

 

“Pledge” has the meaning given to such term in Clause 3.1 hereof.

 

"Secured Rights" has the meaning given to such term in Clause 3.4 hereof.
The Secured Rights shall, for the avoidance of doubt, also include rights and
claims by the Pledgee emerging on or after the opening of insolvency
proceedings, shall apply to the Pledgor irrespective of any corporate
restructuring or transformation and shall also apply to any contingent
obligations of the Pledgor on the grounds of invalidity or unenforceability of
this Agreement or any of the Existing Financing Documents, in particular claims
on the grounds of unjustified enrichment (ungerechtfertigte Bereicherung).

 

"Secured Party" means the Pledgee.

 

"Shares" means the GmbH Share and the Future Shares.

 

2.Shares held by the Pledgor

 

2.1Pledgor currently holds the following shares in its German subsidiary:

 

2.1.1100% of the outstanding shares in NeoMedia Europe GmbH with its seat in
Würselen, registered with the local court of Aachen under registration number
HRB 17101with a total nominal share capital (Stammkapital) in the amount of
EUR 222,000.00, consisting of one share with a nominal amount of EUR 222,000.00
with serial number (laufende Nummer) 1 (the "GmbH Share").

 

2.1.2There are no other shares held by any other party in NeoMedia Europe GmbH.

 

2.2The Pledgor holds the GmbH Share.

 

3.Pledge of Shares

 

3.1The Pledgor hereby grants Pledgee a first ranking pledge (erstrangiges
Pfandrecht) in the Shares whereby the pledge shall include all of the Pledgor's
present and future rights (the “Pledge”).

 

 

5



        3.2The Pledge shall extend to

 

(a)all present and future rights to receive liquidation proceeds, consideration
for redemption (Einziehungsentgelt), repaid capital in case of a reduction of
capital, any compensation in case of termination of the Company's term
(Kündigung) and / or withdrawal (Austritt) of the Pledgor, the surplus in case
of surrender (Preisgabe) and all other pecuniary claims associated with the
Pledged Shares;

 

(b)all purchase or subscription rights relating to the Pledged Shares and
resulting from an increase of share capital or any merger, consolidation or
other form of reorganization.

 

3.3The Pledgee hereby accepts the Pledge.

 

3.4The Pledge secures all present and future rights of the Pledgee against the
Pledgor under the Existing Financing Documents and under any additional future
financing provided by the Pledgee to the Pledgor, as the case might be
(collectively the "Secured Rights"). The Pledgee is only entitled to enforce the
pledge in the event that (i) the Pledgor does not pay on the due date any amount
payable under any of the Existing Financing Documents and / or under any
additional future financing provided by the Pledgee to the Pledgor (unless
payment is made within 15 business days from its due date) and (ii) the Pledgee
has declared that the relevant loan under which the Pledgor is defaulting
together with accrued interest and all other amounts accrued or outstanding be
immediately repayable in full pursuant to the terms of the Existing Financing
Documents.

 

3.5The Pledge is subject to the condition subsequent (auflösende Bedingung) of
the satisfaction of the Secured Rights. Once the condition subsequent has been
fulfilled, Pledgee shall notify Pledgor without undue delay (unverzüglich) in
writing that all Secured Rights have been fully satisfied and shall confirm in
writing to Pledgor the release of the Pledged Shares.

 

4.Ancillary Rights

 

4.1Pledgor shall remain entitled (i) to receive dividends in respect of the
Pledged Shares and (ii) to dispose of dividends in respect of the Pledged
Shares.

 

4.2Pledgee shall be entitled to revoke Pledgor's rights under Section 4.1 of the
Agreement in written form by registered letter if an event of default as set
forth in any of the Existing Financing Documents occurs (“Event of Default”). In
the event of such revocation, all prospective dividends that have not been
distributed shall be deemed collaterals (the "Collaterals") for the Secured
Rights and shall be transferred to such bank account as determined by Pledgee
and notified to Pledgor in writing.

 

4.3Pledgee shall release the Collaterals without undue delay if the default has
been waived or remedied.

 

4.4Pledgor undertakes to take all reasonable action to refrain from doing
anything which could impair and / or restrict the value of the Pledged Shares or
which could have a material adverse effect on the Pledged Shares.

 

 

6



        4.5Pledgee is not entitled to exercise any shareholder rights which are
attributed to and/or connected with the Pledged Shares, including, without
limitation, voting rights. All such rights remain with Pledgor and Pledgor is
not limited in the exercise of such rights by this Agreement.

 

4.6The Pledgor undertakes, in the event of any increase in the share capital of
the Company, not to allow, without the prior written consent of the Pledgee any
other party except for the Pledgee to subscribe for any future shares in the
Company if such subscription were to result in a decrease of the Pledgor's
shareholdings below the proportion currently held by the Pledgor, and not to
defeat, impair or circumvent in any way the rights of the Pledgee created
hereunder.

 

4.7The Pledgor undertakes to promptly inform the Pledgee in writing of all
matters concerning the Company of which the Pledgor is aware which might have an
adverse effect on the security interest of the Pledgee created hereunder. In
particular, the Pledgor shall notify the Pledgee in writing forthwith of any
shareholder meeting at which a shareholder resolution is intended to be adopted
which might have an adverse effect upon any of the Pledge. Following the
occurrence of an Event of Default which is continuing, the Pledgee or, as the
case may be, its proxy or any other person designated by the Pledgee for such
purpose, shall be entitled to participate in all such shareholder meetings of
the Company as attendant without power to vote. The Pledgee’s right to attend
the shareholder meetings shall lapse immediately upon the release of all of the
Pledges in accordance with Clause 3.5 hereof.

 

5.Representations and Warranties by Pledgor

 

Pledgor represents and warrants to Pledgee that, as of the date hereof:

 

5.1Pledgor has the corporate power and the authority to enter into this
Agreement; all necessary corporate action has been taken and the validity and
enforceability of this Agreement is not subject to any restriction of any kind
pursuant to the articles of association or by-laws of the Company or otherwise
and the execution, delivery and performance by Pledgor will not result in any
violation of any agreement, law, statute or regulation applicable to Pledgor.

 

5.2The Company is validly existing and duly registered under the laws of Germany
and the Pledged Shares constitute the entire share capital of the Company.

 

5.3Pledgor is the legal and economic owner of the Pledged Shares free and clear
of all Liens, security interests and encumbrances of whatever kind or nature
(except for the Pledge agreed upon or mentioned in this Agreement).

 

5.4Any and all resolutions and further acts of the Company required for the
creation of the Pledge have been passed and effected.

 

 

7



        6.Protection and Realization of Pledge

 

6.1In order to enforce the Pledge, Pledgee may at any time avail itself of all
rights and remedies that a pledgee has upon default of a pledgor under the laws
of the Federal Republic of Germany, subject to the provisions of Section 3.4
above. In addition, upon an Event of Default, Pledgee has all rights set forth
under the Existing Financing Documents, in particular those provided for in
Article 5, Section 5 of the 2008 Security Agreement (as listed and defined in
Annex 1)

 

6.2The rights of Pledgee under this Agreement shall be at first rank vis-à-vis
any other creditors of Pledgor.

 

6.3Notwithstanding Section 1277 of the BGB (German Civil Code), the Pledgee is
entitled to exercise his rights without obtaining enforceable judgment or other
instrument (vollstreckbarer Titel) by way of, at Pledgee’s election, private
sale (freihändiger Verkauf) or public sale (öffentliche Versteigerung) with
thirty (30) days' prior notice of the place and time of any such public sale to
the Pledgor and otherwise in accordance with applicable German law, once the
Pledgee has unsuccessfully and in line with the provisions of the New Financing
Transaction Documents and the Existing Financing Documents, in particular with
Article 5, Section 5.1 (a) of the 2008 Security Agreement (as listed and defined
in Annex 2), notified the Pledgor and requested him to satisfy the Secured
Rights and subject to Section 1.4 above. Before realization the Pledgee shall
give - with at least ten (10) days notice - written warning to the Pledgor.
Advance warning is not required if the Pledgor has ceased payment or has been
subject to insolvency proceedings or similar proceedings.

 

6.4The Parties are in agreement that in case of an enforcement of the Pledges,
the structure of a private sale (freihändiger Verkauf) will be the most
efficient way to realize value from the pledged GmbH Share. The Pledgor
therefore agrees and, by way of precaution, undertakes that it will do
everything required under applicable law to enable the Pledgee to carry out such
private sale in an enforcement scenario and to support the Pledgee in ensuring
that all preconditions for a private sale are fulfilled.

 

6.5If the Pledgee should seek to enforce the pledge under this Section 6,
Pledgor shall, at its expense, render forthwith all necessary assistance in
order to facilitate the prompt sale of the Pledged Shares or any part thereof
and / or the exercise by Pledgee of any other right he may have as pledgee.

 

6.6The Pledgee will undertake reasonable best efforts and will do all reasonable
acts necessary, such as but not limited to appropriate public announcements, to
secure the highest possible selling price for the Pledged Shares.

 

With regard to 6.3 and 6.4, the Notary instructed the Parties that it is not
permissible to deviate from a public sale as provided for by mandatory law prior
to the date the Pledge may be realized (Pfandreife). However, the Parties
insisted on the notarization of the agreement on private sale in advance.

 

 

8



        7.Confidentiality

 

This Agreement and its annexes shall be kept strictly confidential and not
disclosed to any third party (excluding the Parties' advisors) without the prior
written consent of the other Parties, unless, disclosure is required by
securities regulations, law or official order.

 

8.Costs and Expenses

 

8.1The notarial fees for the recording of this Agreement shall be borne by the
Pledgee. All other costs, charges, fees (including, without limitations, legal
fees) and expenses reasonably incurred in connection with the preparation, and
execution, performance and amendment of this Agreement shall be borne by each of
the Parties separately, in each case with any applicable value added tax or
other taxes.

 

8.2The Pledgor shall in particular without undue delay pay to the Pledgee upon
demand costs and expenses that Pledgee may reasonably incur in connection with
(i) (subject to clause 8.1) the preparation, execution, performance and
amendment of this Agreement, (ii) the administration of this Agreement, (iii)
the realization upon, any part of the Shares, (iv) the exercise or enforcement
of any of the rights of the Pledgee hereunder (including fees for legal advice),
or (v) the failure by the Pledgor to perform or observe any of the provisions
hereof, and such expenses shall be secured obligations.

 

8.3Any payment under this Agreement is to be made free and clear of any taxes or
duties or other charges provided that if the Pledgor is prevented by law from
making such payments free and clear of deductions or withholdings, the payment
due shall be increased accordingly. Notwithstanding anything to the contrary
herein, applicable VAT shall only be required to be indemnified by the Pledgor,
if the Pledgee or other final payee is not entitled to a credit or repayment in
respect of such VAT from the appropriate tax authority.

 

9.Notices

 

Any communication shall be made in writing and sent via email or courier to
Pledgor or Pledgee, as applicable to the following addresses:

 

If to Pledgor, to:

 

NeoMedia Technologies Inc.

100 W Arapahoe Avenue, Suite 9, Boulder

Colorado 80302

USA

Attention : Chief Executive Officer or Chief Financial Officer

Phone no.: +1 303 546 7946

Fax no.: +1 636 648 9922

 

with a copy to:

 

 

9



 

 

K&L Gates LLP

200 South Biscayne Boulevard – Suite 3900

Miami, FL 33131-2399

USA

Attention: Clayton E. Parker, Esq.

Phone no.: +1 305 539 3300

Fax no: +1 305 358 7095

 

If to Pledgee, to:

 

Yorkville Advisors LLC

1012-1016 Springfield Avenue

Mountainside, New Jersey 0092

USA

Attention: Mark Angelo

Phone no. : +1 201 985 8300

Fax no.: +1 201 985 8117

 

with a copy to:

 

YA Global Investments, LP

1012-1016 Springfield Avenue

Mountainside, NJ 07092

USA

Attention: David Gonzalez

Phone no.: +1 201 985 8300

Fax no.: +1 201 985 8117


or such other address as Pledgor or Pledgee, as the case may be, shall from time
to time notify to the other Parties.

 

10.Final Provisions

 

10.1Pledgor shall notify the Company in writing of the conclusion of this
Agreement in accordance with Annex 2.

 

10.2Any amendments to this Agreement (including amendments to this clause) shall
be valid only if made in writing, unless another stricter form is required by
mandatory law, in particular notarial form.

 

10.3If provisions in this Agreement include English terms after which either in
the same provision or elsewhere in this Agreement German terms have been
inserted in brackets and / or italics, the respective German terms alone and not
the English terms shall be authoritative for the interpretation of the
respective provisions.

 

10.4Without the written consent of the other Parties, no Party (except for
Pledgee) shall be entitled to assign any rights or claims under this Agreement.

 

10.5This Agreement shall be subject to and construed in accordance with German
law, without regard to its rules of conflict of laws.

 

 

10



        10.6With respect to all disputes arising out of or in connection with
this Agreement, the courts of Düsseldorf shall have exclusive jurisdiction.

 

10.7In the event that, for whatever reason, any provision hereof is ineffective,
unlawful or impracticable, any such ineffectiveness, unlawfulness or
impracticability shall not affect the remaining provisions hereof. Any such
ineffective, unlawful or impracticable provision shall be replaced by an
effective, lawful and practicable provision corresponding to the economic
interests of the Parties. The same shall apply in the event of gaps
(Vertragslücken) in this Agreement.

 



 

11

 

 

This deed and Annexes 1 and 2 were read aloud to the Parties by the officiating
notary, were approved by the Parties and personally signed by the Parties and
the officiating notary.

 

 

 



